Citation Nr: 1330768	
Decision Date: 09/25/13    Archive Date: 09/30/13

DOCKET NO.  10-48 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial compensable evaluation for a right ankle strain.

2.  Entitlement to an initial compensable evaluation for a left wrist condition.

3.  Entitlement to an initial compensable evaluation for bilateral ingrown toenails.

4.  Entitlement to an initial compensable evaluation for hemorrhoids.

5.  Entitlement to an initial compensable evaluation for pseudofolliculitis barbae.

6.  Entitlement to an initial compensable evaluation for allergic rhinitis.

7.  Entitlement to an initial compensable evaluation for cervical sprain/strain.

8.  Entitlement to an initial compensable evaluation for pectoralis muscle tear.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 2006 to June 2009. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  The Veteran filed a notice of disagreement (NOD) in March 2010.  A statement of the case (SOC) was issued on November 2010 and the Veteran perfected the appeal with the timely submission of a VA Form 9 in December 2010.

In June 2011, the Veteran testified before the undersigned Veterans Law Judge, sitting in Newark, New Jersey.  A transcript of that proceeding has been prepared and incorporated into the evidence of record.

A review of the Virtual VA paperless claims processing system revealed nothing further pertinent to the present appeal.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a total rating based on individual unemployability (TDIU) claim is part of an increased rating claim when such claim is raised by the record.  As of this writing, this issue has not been raised by the Veteran or the evidence of record.

The issues of entitlement to initial compensable evaluations for a left wrist condition, bilateral ingrown toenails, hemorrhoids, pseudofolliculitis barbae, allergic rhinitis, cervical sprain/strain, and pectoralis muscle tear are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran was shown to have a diagnosis of osteoarthritis in his right ankle per imaging results dated October 29, 2009.  There was no evidence of occasional incapacitating exacerbations associated with that diagnosis.

2.  The Veteran evidenced painful motion for his right ankle at a VA examination in June 2010.

3.  The evidence of record has not shown a marked limitation of motion for the right ankle nor any ankylosis thereof at any point pertinent to this appeal.


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 10 percent for a right ankle strain are met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 (2012).

2. The criteria for an evaluation in excess of 10 percent for a right ankle strain are not met.  38 U.S.C.A. § 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003; 5270; 5271(2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 369 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

But "[i]n cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated-it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled."  Dingess/Hartman, 19 Vet. App. at 490; Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007) (noting that once an initial VA decision awarding service connection and assigning a disability evaluation and effective date has been made, section 5103(a) notice is no longer required).  Additionally, where service connection has been granted, the claimant bears the burden of demonstrating prejudice from defective notice with respect to downstream elements such as effective dates or disability ratings.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  The Veteran has made no such assertions here.  Accordingly, the Board finds that VA's duty to notify has been satisfied. 

The Board also finds that VA's duty to assist the Veteran has been satisfied.  38 U.S.C.A. § 5103A (b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records and VA outpatient treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant Social Security Administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  VA provided the Veteran with examinations in June 2009 and June 2010.  The Board concludes that these examinations were adequate because they contained a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  They also addressed the functional effects caused by the Veteran's disability, including its effects on his occupation.  There is no indication in the record that additional evidence is available which is relevant to the currently appealed claim.  See Pelegrini, 18 Vet. App. at 121-22.

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection for a bilateral knee disability, and the Veteran volunteered his subjective symptoms and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.   The hearing focused on the elements necessary to substantiate the claim on appeal, and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary. 

Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2012).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1(2012).  In resolving this factual issue, only the specific factors as enumerated in the applicable rating criteria may be considered.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2012).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282   (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board notes, however, that where, as here, the current appeal is based on the assignment of an initial rating for a disability following an initial award of service connection, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence 'used to decide whether an original rating on appeal was erroneous.'  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, 'staged' ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126.  When adjudicating a claim for an increased initial evaluation, the relevant time period is from the date of the claim. Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), rev'd in irrelevant part, Moore v. Shinseki, 555 F.3d 1369 (2009).

The Veteran's right ankle strain is rated as 0 percent disabling under the diagnostic code for limitation of motion of the ankle.  38 C.F.R. § 4.71a, Diagnostic Code 5271.  A 10 percent evaluation is warranted for a moderate limitation of motion.  Id.  A 20 percent evaluation is warranted for a marked limitation of motion.  Id.  

The Veteran's right ankle strain can also by rated under the diagnostic code 5270 upon a showing of ankylosis.  38 C.F.R. § 4.71a, Diagnostic Code 5270.  A 20 percent evaluation is warranted for ankylosis in plantar flexion less than 30 degrees.  Id.  A 30 percent evaluation is warranted for ankylosis in plantar flexion between 30 degrees and 40 degrees, or in dorsiflexion between 0 degrees and 10 degrees.  Id.  A 40 percent evaluation is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees or with abduction, adduction, inversion or eversion deformity.  Id.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  38 C.F.R. § 4.71a, Diagnostic Code 5300.  When however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Id.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy. 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 (1995).

In evaluating musculoskeletal disabilities, the VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206. 

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance."  Id., quoting 38 C.F.R. § 4.40.

Background

The Veteran contends that his right ankle strain is productive of pain that affects his daily functioning.  To this effect, at the Veteran's June 2011 Board hearing, he testified that he uses ankle supports to provide stabilization and prevent his ankles from rolling.  He further stated that this condition prevents cardio exercise, as it causes exacerbation of ankle swelling and pain.

The Veteran's service treatment records show that he was treated for complaints of right ankle pain, limitation of motion, and instability.  No indication of marked limitation of motion was provided, nor was there any diagnosis of arthritis, ankylosis, or incapacitating episodes.

A review of the Veteran's VA outpatient treatment records show that he has been treated for complaints of right ankle pain.  These records were absent for a discussion of marked limitation of motion, ankylosis, or any incapacitating episodes.

The Veteran was provided with a VA examination in June 2009.  At the examination, the examiner noted that the Veteran reported a history of onset of pain over the years with running.  The Veteran also reported rolling his ankle and that he gets multiple sprains when running on uneven surfaces.  There were no reports of interference with job, daily activities, problems with repetitive use, incapacitating episodes, or flare-ups.  Upon range of motion testing, the examiner determined that the Veteran had a dorsiflexion of 20 degrees and a plantar flexion of 45 degrees without any evidence of pain.  No additional pain or loss of motion were noted with repetition.  There was a finding of maximum motor strength and no instability.  The Veteran was diagnosed with a right ankle sprain/strain. 

The Veteran was provided with an additional VA examination in June 2010.  At this examination, the examiner noted that the Veteran reported a history of twisting his right ankle while running in the service.  He complained of intermittent right ankle pain that was of a severity of 4 to 5 on a scale of 1 to 10 and aggravated by running.  He also reported intermittent swelling.  Range of motion testing revealed a dorsiflexion of 0 degrees and a plantar flexion of 35 degrees with pain at the end of motion.  There was no additional pain or loss of motion after repetition.  Imaging results from October 2009 were reviewed.  The Veteran was diagnosed with right ankle osteoarthritis.

Analysis

Based on the above, the Board finds that the Veteran's right ankle strain only meets the criteria for a 10 percent evaluation throughout the entire appeal period.  The Veteran's STRs and current VA outpatient treatment records, as well as the June 2010 VA examination, show that the Veteran has had complaints of intermittent pain, particularly after strenuous activities, such as running.  The medical evidence shows that the Veteran had a diagnosis of osteoarthritis within one year of service, as he was diagnosed in October 2009.  A chronic, tropical, prisoner of war related disease, or a disease associated with exposure to certain herbicide agents listed in §3.309 will be considered to have been incurred in or aggravated by service under the circumstances outlined in this section even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307.  No condition other than one listed in §3.309(a) will be considered chronic.  Id.  Because arthritis is one of the chronic conditions listed in §3.309(a) and he it was diagnosed within one year of service discharge, it is presumed that the Veteran had such arthritis at the date of his initial evaluation in June 2009.  Further, because the June 2010 VA examiner found that the Veteran's complaints of pain were intermittent and such complaints are in fact seen occurring on an intermittent basis from early in the Veteran's service to present, it is also presumed that the Veteran's pain associated with arthritis has also existed since the time of his initial evaluation.  Therefore, the Veteran is entitled to a 10 percent evaluation from the date of his initial evaluation, June 14, 2009, to present based upon a showing of arthritis with painful motion. 

In order to warrant the next higher evaluation, the evidence must show a marked limitation of motion, ankylosis, or incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Codes 5003; 5270; 5271.  Because the medical evidence of record has not at any time during the pertinent appeals period shown the presence of a limitation of motion even close to that contemplated by the Schedule, as the Veteran's plantar flexion has only decreased from 45 to 35 degrees over a the course of the period pertinent to the appeal, nor has there been any limitation of dorsiflexion,  incapacitating episodes requiring doctor ordered bed rest, or any objective showing of ankylosis, the Board finds that the Veteran is not entitled to an evaluation in excess of 10 percent, as the evaluation for painful motion adequately contemplates the nature of the Veteran's disability over the appeals period.

The Board has considered whether staged ratings are warranted but finds that they are not as the evidence, including the Veteran's credible and probative statements, does not show that there are distinct periods of time where evaluations higher than 10 percent for a right ankle strain are warranted.  The evidence of record does not warrant ratings in excess of those assigned for the Veteran's right ankle strain at any time during the period pertinent to this appeal.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2010).

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of 'an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b)(1); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008).  In this regard, the schedular evaluations in this case are not inadequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected right ankle strain, but the evidence reflects that those manifestations, namely the presence of a more substantial limitation of motion, ankylosis, or incapacitating episodes, are not present.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's right ankle strain, as the criteria assess social and occupational impairment to include addressing various limitations of painful motion.  Furthermore, the Board takes notice of the Veteran's complaints of daily pain and functional limitations in working and daily activities, such as aerobic exercise, and finds that he is competent to testify as to the severity of the symptomatology associated with his right ankle strain both during and after service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Additionally, his statements are presumed credible, as his complaints of pain have remained consistent in both his lay testimony and the medical record.  However, his current evaluation of 10 percent, which is the minimum compensable rating, already takes pain into consideration in accordance with 38 C.F.R. § 4.59, in which it states that it is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Therefore, the Veteran's current rating appropriately contemplates the scope of his complaints.  Accordingly, referral is not required.


ORDER

Entitlement to a 10 percent evaluation, but no more, for a right ankle strain is granted.

Entitlement to an evaluation in excess of 10 percent for a right ankle strain is denied.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  In particular, 1) the Veteran's outstanding treatment records should be obtained and 2) the Veteran should be provided with new VA examinations for his service-connected left wrist condition, bilateral ingrown toenails, hemorrhoids, pseudofolliculitis barbae, allergic rhinitis, cervical sprain/strain, and pectoralis muscle tear.

Remand may be required where the record before the Board contains insufficient medical information for evaluation purposes.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990).

First, the Veteran's outstanding treatment records should be obtained.  At his June 2011 Board hearing, the Veteran indicated that he was continuing to receive treatment for a number of his conditions at the East-Orange VA Medical Center.  It is noted that the Veteran's VA outpatient treatment records currently associated with the claims file only cover a period of time from June 2009 to September 2010.

In regard to his left wrist condition, the Veteran testified that he had received treatment about two and a half to three weeks prior to the hearing (approximately within the timeframe of June 2011) and that he may have a diagnosis of carpal tunnel that could be causing his symptoms.    

In regard to the issue a his bilateral ingrown toenails, the Veteran testified that he was awaiting an upcoming procedure and that he was administered such procedure approximately every eight months.  This procedure was also going to be performed at the East-Orange VA Medical Center.  

In regard to his hemorrhoids, the Veteran testified that he had a procedure performed at the East-Orange VA Medical Center, however, the current VA treatment records do not reflect such and it is presumed that it was performed sometime after September 2010.  

In regard to his pseudofolliculitis barbae, the Veteran testified that he had received treatment for this condition at the East-Orange VA Medical Center and that he had been provided an ointment.  Such treatment is not documented in the VA treatment records currently associated with the claims file and it is presumed that  it was provided sometime after September 2010.  

In regard to the Veteran's allergic rhinitis, he testified that he had received emergency room treatment at the beginning of June 2011 and that this occurs at least every three to six months.

VA's duty to assist includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  As such, all of the Veteran's outstanding VA treatment records, as they may potentially provide a better overall picture of the severity of the Veteran's service-connected disabilities, should be obtained.

Second, the Veteran should be provided with new VA examinations for his service-connected conditions of left wrist condition, bilateral ingrown toenails, hemorrhoids, pseudofolliculitis barbae, allergic rhinitis, cervical sprain/strain, and pectoralis muscle tear.

The Veteran's service-connected hemorrhoids and pseudofolliculitis barbae were last evaluated in July 2010 and the left wrist condition, allergic rhinitis, and cervical sprain/strain were last evaluated in June 2010, all over three years ago.  The Veteran's bilateral ingrown toenails and pectoralis muscle tear were last evaluated in June 2009, over four years ago. The Veteran's testimony at his June 2011 Board hearing reflects that the severity of his conditions are worse than reflected during his prior examinations. 

In regard to the left wrist, although the June 2010 VA examination showed that the Veteran had no complaints of pain or other symptoms, the Veteran testified at his Board hearing that he has pain, trouble gripping, and fatigue, as well as numbness and tingling after prolonged use.  

In regard to the bilateral ingrown toenails, although the June 2009 VA examination showed that the Veteran had no functional effects of his condition, the Veteran testified at his Board hearing that he has pain to the degree that it affects his motion when he walks or runs and actually prevents his from engaging in cardio exercise.  

In regard to the hemorrhoids, although the July 2010 VA examination showed that the Veteran's condition was stable, had no functional effects, and only had symptoms of perianal itching and minor soilage, the Veteran testified at his Board hearing that he has painful bowel movements, bloody stool, and involuntary bowel movements.  Further, although the VA examiner found that the Veteran does not use pads to prevent soilage, the Veteran testified that he has begun using toilet paper instead, for fear of becoming dependant on pads. 

 In regard to the pseudofolliculitis barbae, although the July 2010 VA examination showed that the Veteran's condition had improved, that he used no medication, and that he had no further recurrences of rash, the Veteran testified at his Board hearing that he was still experiencing recurrences of irritation and rash and that he was having to use a topical ointment.  

In regard to the allergic rhinitis, although the June 2010 VA examination showed that the Veteran's condition had not required hospitalization or the use of antibiotics, the Veteran testified at his Board hearing that he had to visit the emergency room at least every three to six months and that he had to take antibiotics.  

In regard to the cervical sprain/strain, although the June 2010 VA examination showed that the Veteran's condition caused intermittent headaches and did not document any significant effects to activities of daily living, the Veteran testified at his Board hearing that he has constant painful headaches as a result of this condition, that he goes to hospitals and clinics for treatment, and that he has to wake up 10 to 15 minutes early in order to run hot water on his neck before he is able to start his day.  

Last, in regard to the pectoralis muscle tear, although the June 2009 VA examination showed that the Veteran's condition did not have flare-ups, the Veteran testified at his Board hearing that he has a cumulative effect of pain, tightness, and stinging after a basic day of activities that may merely include lifting five to ten pounds. 

When a Veteran claims that his condition is worse than when originally rated, and the available evidence is too old for an adequate evaluation of the Veteran's current condition, the VA's duty to assist includes providing a new examination.  See Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  On remand, more contemporaneous VA examinations of the Veteran's service-connected disorders must be obtained.  This is especially important given the Veteran's assertions that he is suffering more functional impairment and symptoms than reflected on the previous examinations.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disability on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. After any new evidence has been associated with the claims file, the Veteran should be scheduled for an appropriate in-person examination with an orthopedist to determine the current severity of the Veteran's left wrist condition, cervical sprain/strain, and pectoralis muscle tear. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner must assess the current nature, extent, and severity of the Veteran's left wrist condition, cervical sprain/strain, and pectoralis muscle tear, to include a discussion of the functional impacts on occupation and activities of daily living.

3. Additionally, the Veteran should be scheduled for an appropriate in-person examination with a foot specialist to determine the current severity of the Veteran's bilateral ingrown toenails. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner must assess the current nature, extent, and severity of the Veteran's bilateral ingrown toenails, to include a discussion of the functional impacts on occupation and activities of daily living.

4. Additionally, the Veteran should be scheduled for an appropriate in-person examination with an appropriate specialist to determine the current severity of the Veteran's pseudofolliculitis barbae and hemorrhoids. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner must assess the current nature, extent, and severity of the Veteran's pseudofolliculitis barbae and hemorrhoids, to include a discussion of the functional impacts on occupation and activities of daily living.

5. Additionally, the Veteran should be scheduled for an appropriate in-person examination with an ear, nose, and throat specialist to determine the current severity of the Veteran's allergic rhinitis. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review. If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.

In particular, the examiner must assess the current nature, extent, and severity of the Veteran's allergic rhinitis, to include a discussion of the functional impacts on occupation and activities of daily living.

6. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

7. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

8. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


